Citation Nr: 0703263	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin rash claimed 
as secondary to exposure to Agent Orange.

2.  Entitlement to a compensable evaluation for the residuals 
of a gunshot wound to left chest (minor).  

3.  Entitlement to an evaluation in excess of 10 percent for 
a 3 centimeter by 2 centimeter scar on the left chest area, 
the result of a shrapnel fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1968 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 1999 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The record 
reflects that the first rating action denied the veteran's 
request for a compensable evaluation for a shrapnel wound to 
the chest.  The RO granted a 10 percent rating for the scar.  
The veteran appealed both awards.  The second rating action 
involved the denial of service connection for a 
dermatological condition that he claims began while he was in 
service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claim involving a skin disorder to 
include as secondary to Agent Orange, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006) [VCAA] requires 
not only that the RO/AMC (through the VCAA letter) inform the 
veteran how he can prevail on his service connection claim, 
but the RO/AMC must discuss the difference in direct service 
connection and service connection secondary to an unknown 
agent.  Because the RO/AMC has not done this, this issue must 
be returned to the RO/AMC so that another, more complete, 
VCAA letter may be accomplished.

VA also has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  The veteran has claimed that he now suffers 
from a skin disorder that is secondary to his exposure to 
Agent Orange.  The record reflects that a VA doctor has not 
opined as to whether the veteran now has a disability of the 
skin and whether any found skin disability is the result of 
or may be related to the veteran's military service.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluations 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

The veteran has also claimed that he should receive a higher 
disability evaluation for the two conditions associated with 
the residuals of a shrapnel wound to the chest.  The record 
indicates that the veteran has not specifically undergone a 
VA examination with respect to these disabilities since prior 
to calendar year 2000.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005).  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it 
appears to the Board that the medical records in conjunction 
with the two disabilities are stale as are the pre-2000 
examinations.  The Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In light of the applicable provisions of the 
VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before an appellate decision 
on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC must issue a letter that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
service connection for a skin disability, 
to include as secondary to exposure to 
Agent Orange.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
now on appeal.  Copies of all documents 
forwarded to the veteran with respect to 
the VCAA should be included in the claims 
folder for future review.

2.  The RO/AMC should contact the veteran 
and request that he provide a listing of 
all of the medical professionals who have 
treated him for his dermatological 
disability and his chest wound residuals, 
regardless of whether those medical 
professionals are VA or non-VA doctors.  
Once the RO/AMC has received this 
information, the RO/AMC should obtain the 
veteran's clinical treatment records that 
show treatment for these disorders.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of the veteran's service-
connected chest wound disabilities, as 
well as to determine the nature and 
etiology of any skin disorders.  Such 
tests as the examiners deem necessary 
should be performed.  The claims folder 
must be made available to each examiner 
for review in conjunction with the 
appropriate examination.  If further 
testing is determined to be warranted, 
such testing or examination is to be 
accomplished.

a.  Skin Disorder.  Regarding the 
veteran's skin, the examiner should 
provide diagnoses of all disorders of the 
veteran's skin.  In particular, the 
examiner should comment on whether the 
veteran has chloracne.  If the veteran 
does not have chloracne, the examiner 
should comment on what type or types of 
skin disabilities the veteran now suffers 
therefrom.  The examiner should comment 
whether any found skin disability is more 
likely, less likely, or as likely as not 
related to the veteran's military service 
or to any skin condition he may have 
suffered from during his two years in the 
US Army.  

b.  Scar.  For the scar that is a 
residual of a shrapnel wound, the report 
of the skin examination should identify, 
and contain findings concerning, the scar 
and should include information about 
whether the scar:

(i)  is tender and painful, if 
superficial;

(ii)  is poorly nourished with repeated 
ulceration, if superficial;

(iii)  if "deep" (that is, associated 
with underlying soft tissue damage), is 
the size of an area or areas:  exceeding 
6 square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(iv)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, are the size of an area or 
areas of 144 square inches (929 square 
cm) or greater;

(v)  is superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(vi)  is superficial and painful on 
examination; and,

(vii)  has produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

c.  Chest Wound - Other Residuals.  The 
RO should schedule the veteran for a VA 
muscle wounds examination by an 
appropriate specialist in order to assess 
the current nature, severity, and 
characteristics of his service-connected 
chest wound residuals.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim, 
and the examiner must provide specific 
findings with respect to any limitations 
of function, muscle loss, nerve damage, 
etcetera.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.

For all three examinations, the claims 
folder and this Remand must be made 
available to the appropriate examiner for 
review prior to the examination.  The 
results proffered by each examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of each 
examination be typed and included in the 
claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his attorney be provided a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


